UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:February 28, 2015 Item 1. Reports to Stockholders. Semi-Annual Report | February 28, 2015 Performance Trust Strategic Bond Fund (Symbol: PTIAX) and Performance Trust Municipal Bond Fund (Symbol: PTIMX, PTRMX) ©2015. PT Asset Management, LLC. All Rights Reserved. LETTER FROM THE INVESTMENT ADVISER Dear Fellow Shareholders: Performance Trust Strategic Bond Fund (PTIAX) Semi-Annual Management Discussion and Analysis:9/1/2014 – 2/28/2015 For the six-month period ended February 28, 2015, the Performance Trust Strategic Bond Fund (PTIAX) posted a return of 2.44%, assuming all dividends were reinvested into the Fund.The Barclays Aggregate Bond Index returned 2.25% over the same time period. PTIAX continues to be oriented towards the sectors of the fixed income markets that we believe offer the best value and potential total return through interest income and capital appreciation.We believe that the best risk versus reward opportunities lie in Non-Agency Residential Mortgage Backed Securities (RMBS), particularly those backed by seasoned mortgages originated in 2005 and earlier, and municipal bonds, both taxable and tax-exempt. Yields on ten-year Treasuries were down 35 basis points (0.35%) over the past six months, while yields on 10-year AAA-rated municipals were down only 5 basis points (0.05%) over the same period.Given the underperformance in municipal bonds, and what we regard as favorable technical and fundamental aspects in the asset class, we believe tax-exempts are now attractively priced and we are likely to increase our allocation in the near term.As of the period end, allocation to tax-exempts stood at 20.28%. Prices on RMBS, like municipals, were little changed during the period.The lack of price appreciation in a falling rate environment on two major components of the portfolio was clearly a drag on earnings.While we were able to outperform the Barclays Aggregate Bond Index over the period, it is typically our expectation to do it by more than 20 basis points.Allocation to RMBS and other structured products increased slightly from 50% to 51.62%, and we are currently targeting an allocation of 55%.The Fund had significant inflows during the period growing from $151.2 million to $169.1 million – an increase of more than 12%. Performance Trust Municipal Bond Fund (PTIMX, PTRMX) Semi-Annual Management Discussion and Analysis:9/1/2014 – 2/28/2015 Given the opportunities and risks that we observed in the market over the six-month period ended February 28, 2015, we continued to increase the credit quality in the Performance Trust Municipal Bond Fund (PTIMX), shying away from credit risk we believed to be overpriced.We continued to pursue our total return strategy, maintaining our positioning on the steepest parts of the yield curve that generate the highest potential total returns over a given horizon.This strategy led PTIMX to a 3.16% return relative to a 2.20% return generated by the Barclays Municipal Bond Index. Our total return methodology led us to a higher level of interest rate sensitivity relative to our peers.PTIMX benefited from higher interest rate sensitivity as rates dropped.However, as rates began climbing again (most notably in February 2015), PTIMX’s higher levels of interest rate sensitivity detracted from performance (as described more fully below). Over the six-month period ended February 28, 2015, municipal bond rates were little changed.However, these six months were marked with elevated levels of interest rate volatility — most notably in October (a drop and subsequent increase in rates by nearly 0.30%), January (a drop in rates of 0.32%), and February (an increase in rates by 0.30%).While it is difficult to identify exactly what caused the interest rate roller coaster, we believe that US Federal Reserve liftoff debates, the European Central Bank (ECB) bond buying program, and volatile oil prices contributed to the volatility. The market continues to speculate over the timing of the first Federal Reserve interest rate hike (“liftoff”).Higher nominal interest rates would give the Federal Reserve additional flexibility to stimulate the economy relative to the tools the Fed has at the zero lower bound of interest rates.However, without inflation, higher interest rates could stall the economy by lowering the amount borrowed and invested by companies.At the turn of the calendar year, market participants were becoming increasingly skeptical over the Federal Reserve’s ability to raise rates in the first half of 2015 as inflation data printed well below the Fed’s 2% target.As a result, market participants pushed off their liftoff forecasts, and rates took a nose dive in January 2015.The rates rally was pushed further along in January when ECB President, Mario Draghi, unveiled the highly anticipated €60 billion a month bond buying program as an added measure to stave off deflationary pressures in the Eurozone.The purchase program caused European government bonds to rally, which in turn caused US bonds (which offer more attractive yields) to rally, ultimately driving down municipal bond interest rates. In February, however, investor sentiment changed.Beginning in October of 2014, the price of oil began to fall, losing nearly 50% of its value through January 2015.The drop in oil prices was the result of some combination of higher oil supply in the US as a result of more sophisticated drilling practices known as fracking, refusal from Saudi Arabia to lose market share by lowering its production via the OPEC cartel, and generally lower global demand in oil from nations like PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 3 LETTER FROM THE INVESTMENT ADVISER China. Lower oil prices were helping to keep inflationary pressures low, holding down bonds yields.However, at the end of January 2015, oil prices began rising again, reinserting inflationary pressure into the economy and making it more likely the Federal Reserve could raise rates by mid-year to cool the economy.In anticipation of sooner-than-expected, investors sold off their bonds and rates increased. Despite municipal bond rates rising through February, market technicals still appear to paint a rosy picture for the municipal bond market going forward.Municipal bond funds continue to receive steady infusions of cash from investors.From the beginning of the calendar year through February 28th, municipal bond funds have had aggregate inflows of over $8 billion.In addition, from January 2014 to February 2015, the municipal market shrank by $167.6 billion or 4.5%, according to an analysis by Bloomberg.Additionally, the lower rates we’ve observed in January have led to a higher year-over-year supply in the first two months of the year ($62 billion); yet, if rates continue to march higher, issuers could scale back their debt plans.Greater demand by way of cash inflows and less supply from a shrinking market could spell higher municipal bond prices in the future (especially if both of these trends continue simultaneously). Another favorable technical element in the municipal market is the municipal market’s relative cheapness to the Treasury markets.Despite the continued rally in municipal bond rates in October 2014 through January 2015, 10-year Treasury bonds rose at a faster pace than 10-year municipal bonds.As of October 1, 2014, the 10-year municipal-to-Treasury yield ratio was 87.6%.However, as rates continued to rally through January 2015, the municipal to Treasury yield ratio rose to 104.2%.By historical standards, ratios above 100% imply cheapness in the municipal market relative to the Treasury market.The cheapness in the municipal market today could potentially mean the municipal market outperforming the Treasury market in the future, another favorable technical in the municipal market. In addition to the favorable technical factors observed in the municipal market, the most recent U.S. Census report shows fundamentals in the municipal market are improving too.According to the report released in December 2014, third quarter taxes continue to increase year-over-year (by 1.9%) for states and local governments.Additionally, according to Municipal Market Advisors, through the first two weeks of February 2015, there have been only seven municipal defaults year-to-date.Six of those defaults were issuers that came to the market unrated. We believe the rate volatility that we’ve observed over the past six months has uncovered new buying opportunities.Additionally, technical and fundamental improvements in the market leave room for municipal bonds to outperform Treasuries.We continue to navigate the market with our proprietary Shape Management® strategy, seeking to optimize value and total return for our investors. Risk Management for the Funds The portfolio management team employs Shape Management® as a key component of our investment process.Shape Management® is a proprietary means of applying total return scenario analysis to both individual bonds and portfolios of bonds.Total return scenario analysis applies various interest rate shifts, yield curve slope analysis, reinvestment rate assumptions and probability analysis to determine a municipal bond’s “shape”, or how we believe that bond will perform in various interest rate environments. We measure the risk of the portfolio on both an individual bond and portfolio level.Interest rate and credit spread volatility effects are measured by evaluating portfolio performance in fluctuating yield environments.Idiosyncratic risks are evaluated and diversified across coupon, credit quality, maturity, credit sector, duration, position size, and state.Liquidity is managed through a line of credit, cash balance, allocation limits to individual issuers, and allocation limits to the sectors.Management regularly reviews the risks of the portfolio in order to appropriately position its holdings based on the continuously changing uncertainties associated with the RMBS and municipal markets. For the RMBS allocation, Management regularly stresses the bonds for various credit scenarios incorporating decreases in home prices and increases in unemployment akin to those experienced in the credit crises.We combine these stress scenarios with various movements in credit spreads to monitor the risks inherent in the RMBS allocation of the portfolio. Past performance is not indicative of future returns.The views in this report were those of the Funds’ Managers as of February 28, 2015 and may not reflect the views of the Funds’ Managers on the date this Report is first published or anytime thereafter.These views are intended to assist shareholders of the Funds in understanding their investments in the Funds and do not constitute investment advice. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 4 GROWTH OF PERFORMANCE TRUST STRATEGIC BOND FUND (PTIAX) Performance Trust Strategic Bond Fund (Unaudited) Total Return vs. Barclays Capital U.S. Aggregate Bond Index Total Returns—For the Six Months Ended February 28, 2015 (Unaudited) ANNUALIZED SINCE INCEPTION SIX MONTHS ONE YEAR THREE YEAR (AUGUST 31, 2010)(1) Performance Trust Strategic Bond Fund 2.44% 6.42% 6.78% 7.90% Barclays Capital U.S. Aggregate Bond Index 2.25% 5.05% 2.76% 3.48% The Performance Trust Strategic Bond Fund (the “Fund”) commenced investment operations on September 1, 2010. The Barclays Capital U.S. Aggregate Bond Index is a broad-based benchmark that measures the investment grade, Barclays Capital dollar denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, Mortgage-Backed Securities (agency fixed-rate and hybrid Adjustable-Rate Mortgage Passthroughs), Asset-Backed Securities, and Commercial Mortgage-Backed Securities. The Barclays Capital U.S. Aggregate Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on August 31, 2010, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of Fund shares. Returns shown include the reinvestment of all Fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTAMfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 5 PERFORMANCE TRUST STRATEGIC BOND FUND (PTIAX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of February 28, 2015 PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 6 GROWTH OF PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX) Performance Trust Municipal Bond Fund – Institutional Class (Unaudited) Total Return vs. Barclays Capital U.S. Municipal Bond Index Total Returns—For the Six Months Ended February 28, 2015 (Unaudited) ANNUALIZED SINCE INCEPTION SIX MONTHS ONE YEAR THREE YEAR (JUNE 30, 2011) Performance Trust Municipal Bond Fund ­– Institutional Class 3.16% 9.09% 6.36% 8.17% Barclays Capital U.S. Municipal Bond Index 2.20% 6.49% 3.73% 5.38% The Barclays Capital U.S. Municipal Bond Index is a rules based, market-value-weighted index engineered for the long-term tax-exempt bond market. The index tracks general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds rated Baa3/ BBB or higher by at least two of the ratings agencies: Moody’s, S&P and Fitch. The Barclays Capital U.S. Municipal Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $1,000,000 made on June 30, 2011, the inception date for the Institutional Class shares of the Performance Trust Municipal Bond Fund (the “Fund”). Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns shown include the reinvestment of all Fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTAMfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 7 GROWTH OF PERFORMANCE TRUST MUNICIPAL BOND FUND (PTRMX) Performance Trust Municipal Bond Fund – Retail Class (Unaudited) Total Return vs. Barclays Capital U.S. Municipal Bond Index Total Returns—For the Six Months Ended February 28, 2015 (Unaudited) ANNUALIZED SINCE INCEPTION SIX MONTHS ONE YEAR (SEPTEMBER 28, 2012) Performance Trust Municipal Bond Fund – Retail Class 3.13% 8.93% 4.42% Barclays Capital U.S. Municipal Bond Index 2.20% 6.49% 3.14% The Barclays Capital U.S. Municipal Bond Index is a rules based, market-value-weighted index engineered for the long-term tax-exempt bond market. The index tracks general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds rated Baa3/ BBB or higher by at least two of the ratings agencies: Moody’s, S&P and Fitch. The Barclays Capital U.S. Municipal Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on September 28, 2012, the inception date for the Retail Class shares of the Performance Trust Municipal Bond Fund (the “Fund”). Returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Returns shown include the reinvestment of all Fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTAMfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 8 PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX, PTRMX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of February 28, 2015 * For additional details on allocation of portfolio holdings by state, please see the Schedule of Investments. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 9 STATEMENTS OF ASSETS AND LIABILITIES February 28, 2015 (Unaudited) Performance Trust Performance Trust Strategic Municipal Bond Fund Bond Fund Assets Investments, at value (cost $163,733,089 and $59,498,549 respectively) $ $ Cash — Dividend and interest receivable Receivable for investments sold Receivable for Fund shares sold Other assets Total Assets Liabilities Payable for investments purchased Payable for Fund shares redeemed — Payable to Adviser Payable to affiliates Payable for distribution fees — Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist Of: Paid-in capital $ $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized loss on investments ) ) Net unrealized appreciation on investments Net Assets $ $ Strategic Bond Fund Shares Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share(1) $ Municipal Bond Fund Shares – Institutional Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share(1) $ Municipal Bond Fund Shares – Retail Class Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption and offering price per share(1) $ If applicable, redemption price per share may be reduced by 2.00% redemption fee for shares redeemed within sixty days of purchase. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 10 PERFORMANCE TRUST STRATEGIC BOND FUND — SCHEDULE OF INVESTMENTS February 28, 2015 (Unaudited) PRINCIPAL AMOUNT VALUE ASSET BACKED SECURITIES–4.43% Apidos CLO XVI 2014-16, 6.007%, 01/21/2025 (a) $ $ Clear Lake CLO Ltd. 2007-1, 3.997%, 12/20/2020 (a) Home Equity Loan Trust 2007-FRE1, 0.301%, 04/25/2037 (a) Ownit Mortgage Loan Trust 2005-1, 1.266%, 09/25/2035 (a) Venture VIII CDO Ltd. 2007-8, 4.507%, 07/22/2021 (a) TOTAL ASSET BACKED SECURITIES (Cost $7,510,651) CORPORATE BONDS–0.65% Catholic Health Initiatives 2.950%, 11/01/2022 Memorial Health Services 3.496%, 05/01/2022 TOTAL CORPORATE BONDS (Cost $1,067,296) MORTGAGE BACKED SECURITIES–45.45% Alternative Loan Trust 2003-12CB, 5.000%, 07/25/2018 2004-J3, 4.750%, 04/25/2019 2004-30CB, 5.500%, 03/25/2020 2005-20CB, 5.250%, 07/25/2020 2006-J5, 4.837%, 07/25/2021 (a) 2004-18CB, 5.500%, 09/25/2034 2004-29CB, 5.375%, 01/25/2035 2005-6CB, 7.500%, 04/25/2035 2005-21CB, 5.250%, 06/25/2035 2005-11CB, 5.500%, 06/25/2035 2005-26CB, 5.500%, 07/25/2035 2005-40CB, 5.500%, 10/25/2035 2005-46CB, 5.500%, 10/25/2035 2005-52CB, 5.500%, 11/25/2035 2005-52CB, 5.500%, 11/25/2035 2005-J13, 5.500%, 11/25/2035 2005-64CB, 5.500%, 12/25/2035 2005-65CB, 5.500%, 12/25/2035 2005-J14, 5.500%, 12/25/2035 2005-65CB, 0.920%, 01/25/2036 (a) 2005-65CB, 5.500%, 01/25/2036 2005-73CB, 5.750%, 01/25/2036 2005-86CB, 5.500%, 02/25/2036 2006-J4, 6.000%, 07/25/2036 2006-19CB, 6.000%, 08/25/2036 2006-32CB, 5.500%, 11/25/2036 2006-43CB, 6.000%, 02/25/2037 Banc of America Alternative Loan Trust 2006-3, 6.000%, 04/25/2021 2007-1, 5.755%, 04/25/2022 (a) 2003-9, 5.500%, 11/25/2033 2005-5, 5.500%, 06/25/2035 2005-5, 6.000%, 06/25/2035 2005-11, 5.750%, 12/25/2035 2006-3, 6.000%, 04/25/2036 Banc of America Funding Trust 2005-3, 5.500%, 06/25/2035 2005-4, 5.500%, 08/25/2035 2005-5, 5.500%, 09/25/2035 2005-7, 5.750%, 11/25/2035 2007-5, 5.500%, 07/25/2037 Banc of America Mortgage Trust 2004-10, 5.000%, 12/25/2019 Bear Stearns Asset Backed Securities Trust 2005-AC8, 5.500%, 11/25/2035 ChaseFlex Trust 2005-2, 5.500%, 06/25/2035 CHL Mortgage Pass-Through Trust 2005-20, 5.250%, 12/25/2027 2004-HYB5, 2.474%, 04/20/2035 (a) 2005-6, 5.750%, 04/25/2035 2005-J3, 5.500%, 09/25/2035 2005-27, 5.500%, 12/25/2035 2005-28, 5.500%, 12/25/2035 2005-30, 5.500%, 01/25/2036 2006-J1, 6.000%, 02/25/2036 2006-20, 5.750%, 02/25/2037 2007-J2, 6.000%, 07/25/2037 Citicorp Mortgage Securities Trust 2006-3, 5.500%, 06/25/2021 2007-4, 5.500%, 05/25/2022 2006-1, 5.500%, 02/25/2026 2006-1, 6.000%, 02/25/2036 2006-3, 5.750%, 06/25/2036 2006-3, 5.750%, 06/25/2036 Citigroup Mortgage Loan Trust, Inc. 2004-2, 9.250%, 09/25/2033 CitiMortgage Alternative Loan Trust 2006-A1, 5.250%, 03/25/2021 2007-A4, 5.500%, 04/25/2022 Countrywide Asset- Backed Certificates 2005-10, 4.638%, 10/25/2032 (a) Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 11 PERFORMANCE TRUST STRATEGIC BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2015 (Unaudited) PRINCIPAL AMOUNT VALUE Credit Suisse First Boston Mortgage Securities Corp. 2004-7, 5.250%, 10/25/2019 $ $ 2005-10, 5.000%, 11/25/2020 2004-8, 5.500%, 12/25/2034 2005-3, 5.500%, 07/25/2035 2005-10, 5.500%, 11/25/2035 2005-10, 5.750%, 11/25/2035 2005-10, 6.000%, 11/25/2035 Credit Suisse Mortgage Capital Certificates 2006-2, 6.000%, 03/25/2036 CSMC Mortgage-Backed Trust 2006-8, 5.500%, 10/25/2021 2007-5, 5.000%, 10/25/2024 2006-1, 5.500%, 02/25/2036 2006-1, 5.500%, 02/25/2036 2006-3, 5.750%, 04/25/2036 2006-3, 5.750%, 04/25/2036 2006-3, 6.000%, 04/25/2036 2006-3, 6.000%, 04/25/2036 2006-4, 7.000%, 05/25/2036 2007-2, 5.750%, 03/25/2037 2007-3, 5.500%, 04/25/2037 2007-5, 5.000%, 08/25/2037 Deutsche Alt-A Securities, Inc. Mortgage Loan Trust 2005-2, 0.571%, 04/25/2035 (a) 2005-AR2, 2.742%, 10/25/2035 (a) First Horizon Alternative Mortgage Securities 2005-FA10, 5.250%, 12/25/2020 2005-FA11, 5.250%, 02/25/2021 2006-FA6, 5.750%, 11/25/2021 2004-FA1, 6.250%, 10/25/2034 2005-FA4, 5.500%, 06/25/2035 GMACM Mortgage Loan Trust 2004-J2, 5.500%, 06/25/2034 2004-J3, 5.250%, 07/25/2034 GSAA Home Equity Trust 2005-12, 5.069%, 09/25/2035 (a) 2006-6, 6.121%, 03/25/2036 (a) GSR Mortgage Loan Trust 2005-1F, 6.000%, 01/25/2035 2005-AR2, 3.616%, 04/25/2035 (a) 2005-6F, 5.250%, 07/25/2035 2005-7F, 6.000%, 09/25/2035 2005-9F, 5.500%, 12/25/2035 2006-5F, 6.000%, 06/25/2036 HarborView Mortgage Loan Trust 2005-4, 2.711%, 07/19/2035 (a) JP Morgan Alternative Loan Trust 2005-S1, 5.500%, 12/25/2035 2005-S1, 5.500%, 12/25/2035 2005-S1, 5.500%, 12/25/2035 2006-S2, 6.050%, 05/25/2036 (a) JP Morgan Mortgage Trust 2005-S3, 5.750%, 01/25/2036 Lehman Mortgage Trust 2006-2, 6.010%, 04/25/2036 (a) Lehman XS Trust 2005-6, 5.420%, 11/25/2035 (a) MASTR Adjustable Rate Mortgages Trust 2004-4, 1.962%, 05/25/2034 (a) 2004-15, 3.211%, 12/25/2034 (a) 2005-1, 2.608%, 02/25/2035 (a) MASTR Alternative Loan Trust 2003-7, 6.250%, 11/25/2033 2004-6, 6.000%, 07/25/2034 2004-11, 6.500%, 10/25/2034 MASTR Asset Securitization Trust 2002-NC1, 3.321%, 10/25/2032 (a) 2006-1, 0.621%, 05/25/2036 (a) Morgan Stanley Mortgage Loan Trust 2006-7, 5.000%, 06/25/2021 2006-2, 6.500%, 02/25/2036 2006-11, 6.000%, 08/25/2036 Nomura Asset Acceptance Corp. Alternative Loan Trust 2005-WF1, 5.159%, 03/25/2035 2005-AP2, 4.976%, 05/25/2035 (a) PHHMC Mortgage Pass-Through Certificates 2005-3, 5.247%, 06/18/2035 (a) RAAC Trust 2005-SP1, 6.000%, 09/25/2034 2007-RP2, 0.871%, 02/25/2046 (a) RALI Trust 2003-QS18, 5.000%, 09/25/2018 2004-QS6, 5.000%, 05/25/2019 2005-QS3, 5.000%, 03/25/2020 2007-QS4, 5.500%, 04/25/2022 2003-QS11, 4.000%, 06/25/2033 2003-QS13, 4.000%, 07/25/2033 2003-QS17, 5.500%, 09/25/2033 2004-QS7, 5.500%, 05/25/2034 2004-QA4, 3.108%, 09/25/2034 (a) 2004-QS16, 5.500%, 12/25/2034 2005-QS16, 5.500%, 11/25/2035 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 12 PERFORMANCE TRUST STRATEGIC BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2015 (Unaudited) PRINCIPAL AMOUNT VALUE RAMP Trust 2003-RS4, 4.018%, 03/25/2033 (a) $ $ 2004-RS8, 4.980%, 08/25/2034 (a) Resecuritization Pass-Through Trust 2005-8R, 6.000%, 10/25/2034 Resecurization Pass-Through Trust 2005-8R, 6.000%, 10/25/2034 Residential Asset Securitization Trust 2004-R2, 5.500%, 08/25/2034 2005-A5, 5.500%, 05/25/2035 2005-A11, 5.500%, 10/25/2035 2005-A11, 6.000%, 10/25/2035 2006-A14, 6.250%, 12/25/2036 RFMSI Trust 2004-S4, 4.500%, 04/25/2019 2004-S6, 4.500%, 06/25/2019 2006-S10, 5.500%, 10/25/2021 2004-S6, 6.000%, 06/25/2034 2005-S5, 5.250%, 07/25/2035 2006-S3, 5.500%, 03/25/2036 2006-S5, 6.000%, 06/25/2036 2006-S6, 6.000%, 07/25/2036 Structured Asset Securities Corp. 2006-3H, 5.750%, 12/25/2035 Structured Asset Securities Corp. Mortgage Pass-Through Certificates 2003-23H, 5.500%, 07/25/2033 2004-9XS, 5.560%, 05/25/2034 (a) 2004-18H, 4.750%, 10/25/2034 TBW Mortgage-Backed Trust 2006-2, 5.500%, 07/25/2036 WaMu Mortgage Pass-Through Certificates 2004-S2, 6.000%, 06/25/2034 Washington Mutual Alternative Mortgage Pass-Through Certificates 2005-1, 6.000%, 03/25/2035 2005-4, 0.671%, 06/25/2035 (a) 2005-5, 5.500%, 07/25/2035 2005-9, 5.500%, 11/25/2035 Wells Fargo Mortgage Backed Securities Trust 2005-7, 5.250%, 09/25/2035 2006-4, 0.871%, 04/25/2036 (a) 2006-4, 5.750%, 04/25/2036 2007-2, 5.750%, 03/25/2037 2007-2, 6.000%, 03/25/2037 2007-4, 6.000%, 04/25/2037 Wells Fargo Mortgage Backed Securities Trust (Cont.) 2007-9, 5.500%, 07/25/2037 2007-12, 5.500%, 09/25/2037 TOTAL MORTGAGE BACKED SECURITIES (Cost $74,835,609) MUNICIPAL BONDS–41.19% Alabama–0.33% City of Scottsboro, AL 6.200%, 11/01/2035 Arizona–0.54% City of Mesa, AZ 6.375%, 07/01/2033 California–1.90% Alvord Unified School District 0.000%, 08/01/2022 City of Santa Maria, CA Water & Wastewater Revenue 0.000%, 08/01/2022 Clovis Unified School District 0.000%, 08/01/2027 Contra Costa County Public Financing Authority 6.900%, 06/01/2035 Palmdale Elementary School District 0.000%, 08/01/2029 West Valley-Mission Community College District 6.540%, 08/01/2035 Florida–2.46% State Board of Administration Finance Corp. 2.995%, 07/01/2020 Idaho–0.53% Idaho Health Facilities Authority 7.000%, 10/01/2019 Illinois–3.99% Boone Mchenry & Dekalb Counties Community Unit School District 100 0.000%, 12/01/2022 Chicago Board of Education 0.000%, 12/01/2022 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 13 PERFORMANCE TRUST STRATEGIC BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2015 (Unaudited) PRINCIPAL AMOUNT VALUE City of Chicago, IL Waterworks Revenue 5.750%, 11/01/2030 $ $ DeKalb Kane & LaSalle Counties Etc Community College District No. 523 Kishwaukee 0.000%, 02/01/2025 Kendall & Kane Counties Community Unit School District No. 115 0.000%, 01/01/2022 Lake County Community Consolidated School District No. 50 Woodland 5.625%, 01/01/2026 5.750%, 01/01/2030 South Suburban College Community School District No. 510 0.000%, 12/01/2022 Will County Elementary School District No. 122 5.250%, 10/01/2023 Indiana–0.76% Greater Clark County School Corp. 5.000%, 01/05/2023 Zionsville Middle School Building Corp. 0.000%, 07/15/2022 Louisiana–0.73% City of New Orleans, LA 8.800%, 12/01/2039 Michigan–1.14% Detroit City School District 5.250%, 05/01/2025 Michigan Finance Authority 6.396%, 09/01/2024 Missouri–1.85% St. Louis School District 6.100%, 04/01/2025 Nevada–0.68% Clark County School District 5.510%, 06/15/2024 New Jersey–4.83% New Jersey Economic Development Authority 0.000%, 02/15/2023 0.000%, 02/15/2020 New Jersey Higher Education Student Assistance Authority 5.500%, 12/01/2021 New Jersey Transportation Trust Fund Authority 0.000%, 12/15/2027 New Mexico–0.65% New Mexico Finance Authority 3.400%, 06/15/2024 New York–2.53% Dutchess County Local Development Corp. 4.550%, 07/01/2022 New York City Transitional Finance Authority Future Tax Secured Revenue 5.932%, 11/01/2036 Port Authority of New York and New Jersey 2.000%, 12/01/2020 North Carolina–0.33% Cleveland County Public Facilities Corp. 6.070%, 03/01/2030 Ohio–0.31% Avon Lake City School District 3.250%, 12/01/2022 Pennsylvania–7.76% City of Harrisburg, PA 0.000%, 04/01/2019 Moon Area School District 5.820%, 11/15/2033 Penn Hills School District 6.100%, 10/01/2029 Pennsylvania Economic Development Financing Authority 5.000%, 06/30/2026 5.000%, 12/31/2030 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 14 PERFORMANCE TRUST STRATEGIC BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2015 (Unaudited) PRINCIPAL AMOUNT VALUE Pennsylvania Turnpike Commission 0.000%, 12/01/2034 $ $ 0.000%, 06/01/2033 0.000%, 12/01/2030 Philadelphia Authority for Industrial Development 0.000%, 04/15/2022 Puerto Rico–0.45% Puerto Rico Sales Tax Financing Corp. 0.000%, 08/01/2032 Texas–9.42% City of Dallas, TX 0.000%, 02/15/2030 City of Irving, TX 7.375%, 08/15/2044 Dallas/Fort Worth International Airport 5.000%, 11/01/2027 New Hope Cultural Education Facilities Corp. 4.000%, 08/01/2020 North Texas Tollway Authority 6.200%, 01/01/2042 Texas Public Finance Authority 8.250%, 07/01/2024 Texas State Turnpike Authority 0.000%, 08/15/2022 0.000%, 08/15/2027 TOTAL MUNICIPAL BONDS (Cost $67,437,856) US GOVERNMENT NOTE/BOND–2.94% United States Treasury Note/Bond 1.375%, 02/29/2020 TOTAL US GOVERNMENT NOTE/BOND (Cost $4,963,086) CLOSED-END MUTUAL FUNDS–2.10% Invesco High Income Trust II Managed High Yield Plus Fund, Inc. Nuveen Mortgage Opportunity Term Fund TOTAL CLOSED-END MUTUAL FUNDS (Cost $3,544,630) SHORT-TERM INVESTMENT–2.59% First American Treasury Obligations Fund, 0.000% (a) TOTAL SHORT-TERM INVESTMENT (Cost $4,373,961) Total Investments (Cost $163,733,089)–99.35% Other Assets in Excess of Liabilities–0.65% TOTAL NET ASSETS–100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 15 PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS February 28, 2015 (Unaudited) PRINCIPAL AMOUNT VALUE MUNICIPAL BONDS–99.12% Arizona–1.98% Florence Town Inc. Industrial Development Authority 5.000%, 07/01/2023 $ $ Industrial Development Authority of the City of Phoenix 5.000%, 06/01/2027 Industrial Development Authority of the County of Pima 6.000%, 04/01/2016 6.500%, 04/01/2026 Arkansas–3.50% Arkansas Development Finance Authority 5.000%, 02/01/2022 City of Little Rock, AR Sewer Revenue 4.000%, 10/01/2022 Pulaski County Public Facilities Board 5.250%, 07/01/2024 California–9.72% Abag Finance Authority for Nonprofit Corps 5.000%, 07/01/2021 Anaheim Public Financing Authority 0.000%, 09/01/2021 California State Public Works Board 5.500%, 11/01/2030 Centinela Valley Union High School District 5.750%, 08/01/2026 6.000%, 08/01/2036 City of San Buenaventura, CA 8.000%, 12/01/2026 Clovis Unified School District 0.000%, 08/01/2023 El Segundo Unified School District 0.000%, 08/01/2023 Foothill-Eastern Transportation Corridor Agency 0.000%, 01/15/2023 Golden State Tobacco Securitization Corp. 5.000%, 06/01/2029 McKinleyville Union School District 0.000%, 08/01/2046 Palmdale Community Redevelopment Agency 0.000%, 12/01/2020 Palmdale Elementary School District 0.000%, 08/01/2028 San Joaquin Hills Transportation Corridor Agency 5.000%, 01/15/2029 San Juan Unified School District 0.000%, 08/01/2022 Saratoga Union School District 0.000%, 09/01/2023 Colorado–2.56% City & County of Denver, CO Airport System Revenue 5.250%, 11/15/2028 E-470 Public Highway Authority 0.000%, 09/01/2020 0.000%, 09/01/2023 0.000%, 09/01/2022 Connecticut–0.64% Connecticut State Health & Educational Facility Authority 5.000%, 07/01/2026 Florida–7.11% Belle Isle, FL 5.500%, 10/01/2022 Citizens Property Insurance Corp. 5.000%, 06/01/2022 County of Miami-Dade, FL 5.750%, 10/01/2028 County of Miami-Dade, FL Aviation Revenue 5.000%, 10/01/2027 Escambia County Health Facilities Authority 5.500%, 08/15/2024 Key West Utility Board 5.000%, 10/01/2023 Miami Beach Health Facilities Authority 5.000%, 11/15/2023 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 16 PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2015 (Unaudited) PRINCIPAL AMOUNT VALUE Miami-Dade County Educational Facilities Authority 5.250%, 04/01/2024 $ $ Venetian Community Development District 5.000%, 05/01/2023 Georgia–1.86% Americus-Sumter County Hospital Authority 5.125%, 05/15/2023 Savannah Hospital Authority 5.500%, 07/01/2027 Guam–0.30% Guam Power Authority 5.000%, 10/01/2023 Hawaii–2.66% State of Hawaii 5.000%, 08/01/2023 State of Hawaii Department of Budget & Finance 5.000%, 07/01/2028 Idaho–0.83% Idaho Health Facilities Authority 6.000%, 10/01/2021 Illinois–6.41% Boone Mchenry & Dekalb Counties Community Unit School District 100 0.000%, 12/01/2023 Cook County Community College District No. 508 5.250%, 12/01/2028 Cook County School District No. 103 Lyons 0.000%, 12/01/2022 Cook County School District No. 104 Summit 0.000%, 12/01/2025 Illinois Finance Authority 5.000%, 11/15/2025 5.000%, 11/01/2027 Railsplitter Tobacco Settlement Authority 6.000%, 06/01/2028 Village of Franklin Park, IL 6.250%, 07/01/2030 Will County Community Unit School District No. 201 0.000%, 11/01/2020 Indiana–9.16% City of Indianapolis Department of Public Utilities Gas Utility Revenue 5.250%, 08/15/2028 City of Valparaiso, IN 6.750%, 01/01/2034 City of Whiting, IN 5.250%, 01/01/2021 Crown Point Multi School Building Corp. 0.000%, 01/15/2022 Greater Jasper Middle School Building Corp. 0.000%, 07/15/2024 Indiana Finance Authority 5.250%, 09/01/2025 5.500%, 11/15/2026 New Albany Floyd County School Building Corp. 5.000%, 07/15/2023 Plainfield High School Building Corp. 5.000%, 07/15/2023 Shelbyville Central Renovation School Building Corp. 5.000%, 07/15/2024 Kentucky–1.39% Kentucky Economic Development Finance Authority 5.750%, 06/01/2025 Louisiana–4.40% Lake Charles Harbor & Terminal District 5.500%, 01/01/2029 Louisiana Energy & Power Authority 5.250%, 06/01/2028 Louisiana Local Government Environmental Facilities & Community Development Authority 5.000%, 10/01/2032 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 17 PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2015 (Unaudited) PRINCIPAL AMOUNT VALUE Tobacco Settlement Financing Corp. 5.000%, 05/15/2022 $ $ Maryland–0.39% Anne Arundel County Consolidated Special Taxing District 5.000%, 07/01/2024 Massachusetts–0.34% Massachusetts Educational Financing Authority 4.500%, 07/01/2024 Michigan–2.68% City of Belle Isle, FL 5.000%, 11/01/2020 Michigan Finance Authority 0.000%, 05/01/2021 7.000%, 10/01/2031 Sturgis Public School District 5.000%, 05/01/2024 Minnesota–0.99% City of Center City, MN 5.000%, 11/01/2023 Missouri–0.85% City of Kansas City, MO 0.000%, 02/01/2023 Nevada–1.20% City of Reno, NV 5.000%, 06/01/2023 New Jersey–5.70% Casino Reinvestment Development Authority 5.000%, 11/01/2024 Garden State Preservation Trust 5.750%, 11/01/2028 New Jersey Economic Development Authority 5.000%, 07/01/2022 5.000%, 06/15/2023 5.500%, 01/01/2027 5.500%, 09/01/2027 New Jersey Higher Education Student Assistance Authority 5.000%, 12/01/2022 New Jersey Transportation Trust Fund Authority 5.500%, 06/15/2031 New York–4.94% City of New York, NY 5.000%, 08/01/2022 Metropolitan Transportation Authority 5.000%, 11/15/2026 New York City Transitional Finance Authority Building Aid Revenue 5.000%, 07/15/2026 New York Liberty Development Corp. 5.250%, 10/01/2035 New York State Urban Development Corp. 5.000%, 03/15/2028 North Carolina–0.94% North Carolina Eastern Municipal Power Agency 5.000%, 01/01/2026 Ohio–2.62% Akron Bath Copley Joint Township Hospital District 5.000%, 11/15/2023 City of Akron, OH 5.000%, 12/01/2022 Euclid Avenue Development Corp. 5.000%, 08/01/2022 Oregon–1.60% Medford Hospital Facilities Authority 5.000%, 10/01/2024 Salem-Keizer School District No. 24J 0.000%, 06/15/2025 Pennsylvania–7.39% Delaware County Authority 5.000%, 06/01/2023 Delaware Valley Regional Financial Authority 5.500%, 08/01/2028 Hopewell Area School District 0.000%, 09/01/2026 Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 18 PERFORMANCE TRUST MUNICIPAL BOND FUND — SCHEDULE OF INVESTMENTS (CONT.) February 28, 2015 (Unaudited) PRINCIPAL AMOUNT VALUE Montgomery County Industrial Development Authority 5.000%, 11/15/2023 $ $ Pennsylvania Economic Development Financing Authority 5.000%, 06/30/2028 Pennsylvania Higher Educational Facilities Authority 5.250%, 07/15/2025 Pennsylvania Turnpike Commission 0.000%, 12/01/2038 0.000%, 12/01/2030 Puerto Rico–1.05% Puerto Rico Public Finance Corp. 6.000%, 08/01/2026 Rhode Island–0.97% Rhode Island Health & Educational Building Corp. 5.000%, 06/01/2025 Texas–9.06% City of Austin, TX Airport System Revenue 5.000%, 11/15/2028 City of San Antonio, TX Water System Revenue 5.000%, 05/15/2024 Grapevine-Colleyville Independent School District 0.000%, 08/15/2025 Harris County-Houston Sports Authority 5.000%, 11/15/2027 North Texas Tollway Authority 6.200%, 01/01/2042 Port Freeport, TX 5.950%, 05/15/2033 Texas Municipal Gas Acquisition & Supply Corp. 5.000%, 12/15/2022 Texas State Turnpike Authority 0.000%, 08/15/2022 Utah–1.48% County of Weber, UT 5.750%, 01/15/2033 Utah State Charter School Finance Authority 6.300%, 07/15/2032 Vermont–0.17% Vermont Economic Development Authority 5.000%, 05/01/2021 Virginia–0.70% Virginia Small Business Financing Authority 4.500%, 01/01/2023 5.000%, 01/01/2027 Washington–0.54% Chelan County Public Utility District No. 1 0.000%, 06/01/2026 Wisconsin–2.99% Plateville Redevelopment Authority 5.000%, 07/01/2022 Public Finance Authority 3.750%, 11/15/2019 Wisconsin Health & Educational Facilities Authority 5.000%, 08/15/2027 TOTAL MUNICIPAL BONDS (Cost $57,398,471) SHORT-TERM INVESTMENT–3.45% Fidelity Institutional Money Market Funds – Tax-Exempt Portfolio, 0.010% (a) TOTAL SHORT-TERM INVESTMENT (Cost $2,100,078) Total Investments (Cost $59,498,549) – 102.57% Liabilities in Excess of Other Assets – (2.57)% ) TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate security; the rate shown represents the rate at February 28, 2015. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 19 STATEMENTS OF OPERATIONS For the Six Months Ended February 28, 2015 (Unaudited) Performance Trust Performance Trust Strategic Municipal Bond Fund Bond Fund Investment Income Interest income $ $ Dividend income — Total Investment Income Expenses Advisory fees Administration and accounting fees Transfer agent fees and expenses Federal and state registration fees Audit and tax fees Custody fees Chief Compliance Officer fees and expenses Legal fees Reports to shareholders Trustees’ fees and related expenses Distribution fees — Other expenses Total Expenses Expense Recovery or (waivers) by Advisor (Note 4) — ) Net Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain from: Investments Change in net unrealized appreciation (depreciation) from investments ) Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ $ The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 20 STATEMENTS OF CHANGES IN NET ASSETS Performance Trust Strategic Bond Fund Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 From Operations Net investment income $ $ Net realized gain (loss) from investments ) Change in net unrealized appreciation (depreciation) from investments ) Net increase in net assets from operations From Distributions Net investment income ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Shares issued in reinvestment of distributions declared Cost for shares redeemed(1) ) ) Net increase (decrease) in net assets from capital share transactions ) Total Increase (Decrease) in Net Assets ) Net Assets Beginning of period End of period $ $ Accumulated Undistributed Net Investment Income (Loss) $ ) $ Net of redemption fees of $12,886 and $32,294 for the six months ended February 28, 2015 and the year ended August 31, 2014, respectively. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 21 STATEMENTS OF CHANGES IN NET ASSETS Performance Trust Municipal Bond Fund Six Months Ended February 28, 2015 Year Ended (Unaudited) August 31, 2014 From Operations Net investment income $ $ Net realized gain from investments Change in net unrealized appreciation from investments Net increase in net assets from operations From Distributions Net investment income – Institutional Class ) ) Net investment income – Retail Class ) ) Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold – Institutional Class Proceeds from shares sold – Retail Class Shares issued in reinvestment of distributions declared – Institutional Class Shares issued in reinvestment of distributions declared – Retail Class Cost for shares redeemed – Institutional Class(1) ) ) Cost for shares redeemed – Retail Class(2) ) ) Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of period End of period $ $ Accumulated Undistributed Net Investment Income $ $ Net of redemption fees of $69 and $4,623 for the six months ended February 28, 2015 and the year ended August 31, 2014, respectively. Net of redemption fees of $7,687 and $1,003 for the six months ended February 28, 2015 and the year ended August 31, 2014, respectively. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 22 PERFORMANCE TRUST STRATEGIC BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Year Year Year Year Ended Ended Ended Ended Ended February 28, 2015 August 31, August 31, August 31, August 31, (Unaudited) Net Asset Value, Beginning of Period $ Income/(loss) from investment operations: Net investment income(1) Net realized and unrealized gain/(loss) on investments ) Total from investment operations Less distributions paid: From net investment income ) From net realized gain on investments — — ) ) ) Total distributions paid ) Paid-in capital from redemption fees (Note 2)(2) — — Net Asset Value, End of Period $ Total Return % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement/recoupment – net % After waiver and expense reimbursement/recoupment – net % Ratio of net investment income to average net assets: Before waiver and expense reimbursement/recoupment – net % After waiver and expense reimbursement/recoupment – net % Portfolio turnover rate % Per share net investment income was calculated using the average shares outstanding method. Rounds to less than 0.5 cent per share. Theaccompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 23 PERFORMANCE TRUST MUNICIPAL BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Year Year Year Period Ended Ended Ended Ended Ended February 28, 2015 August 31, August 31, August 31, August 31, (Unaudited) Institutional Class Shares Net Asset Value, Beginning of Period $ Income/(loss) from investment operations: Net investment income(2) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income ) From net realized gain on investments — — ) ) — Total distributions paid ) Paid-in capital from redemption fees (Note 2) — — Net Asset Value, End of Period $ Total Return(3) % % -3.20 % % % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment income (loss) to average net assets: Before waiver and expense reimbursement(4) % )% After waiver and expense reimbursement(4) % Portfolio turnover rate(3) % The Fund commenced operations on June 30, 2011. Per share net investment income (loss) was calculated using the average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year. Rounds to less than 0.5 cent per share. The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 24 PERFORMANCE TRUST MUNICIPAL BOND FUND — FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout Each Period Six Months Period Period Ended Ended Ended February 28, 2015 August 31, August 31, (Unaudited) Retail Class Shares Net Asset Value, Beginning of Period $ $ $ Income/(loss) from investment operations: Net investment income(2) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less distributions paid: From net investment income ) ) ) From net realized gain on investments — — ) Total distributions paid ) ) ) Paid-in capital from redemption fees (Note 2) Net Asset Value, End of Period $ $ $ Total Return(3) % % -4.15 % Supplemental Data and Ratios: Net assets at end of period (000’s) $ $ $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % % % After waiver and expense reimbursement(4) % % % Ratio of net investment income to average net assets: Before waiver and expense reimbursement(4) % % % After waiver and expense reimbursement(4) % % % Portfolio turnover rate(3) % % % The Retail class shares commenced operations on September 28, 2012. Per share net investment income (loss) was calculated using the average shares outstanding method. Not annualized for periods less than one year. Annualized for periods less than one year The accompanying notes are an integral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 25 PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS February 28, 2015 (Unaudited) 1. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Performance Trust Mutual Funds (the “Funds”) are comprised of the Performance Trust Strategic Bond Fund (the “Strategic Bond Fund”), formerly known as the Performance Trust Total Return Bond Fund, and the Performance Trust Municipal Bond Fund (the “Municipal Bond Fund”), each representing a distinct diversified series with their own investment objectives and policies within the Trust. The investment objective of the Strategic Bond Fund is to purchase undervalued fixed income assets and achieve investment returns through interest income and potential capital appreciation. The investment objective of the Municipal Bond Fund is to provide a high level of current interest income that is substantially exempt from regular federal income taxes and is consistent with preservation of capital. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Strategic Bond Fund commenced investment operations on September 1, 2010. The Municipal Bond Fund commenced investment operations on June 30, 2011 and September 28, 2012 for the Institutional and Retail Class shares, respectively. Retail Class shares are subject to a 0.25% Rule 12b-1 distribution fee. Each class of shares has identical rights and privileges except with respect to distribution fees, and voting rights on matters affecting a single class of shares. Costs incurred by the Funds in connection with the organization and the initial public offering of shares were paid by PT Asset Management, LLC (the “Adviser”), the Funds’ investment adviser. 2. Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). a. Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the security is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. U.S. government securities are valued at the mean between the bid and asked prices provided by an approved pricing service. Securities are valued principally using prices furnished by a Pricing Service. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Asset-backed and mortgage-backed securities are priced by a Pricing Service. The fair value of the securities is estimated using various valuation techniques including models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances are considered in developing the fair value estimate. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Municipal bonds are priced by a Pricing Service. The fair value of municipal bonds is generally evaluated in a manner similar to asset-backed securities. A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity. Additional inputs such as calls of bond principal by the issuer are considered in the estimate of fair value. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. Other debt securities, excluding short-term, instruments are valued at the mean between the closing bid and asked prices provided by a Pricing Service. If the closing bid and asked prices are not readily available, the Pricing Service may provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of 60 days or less are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized over the expected life of the respective securities using the interest method. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. Equity securities, including closed-end funds are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair market value of such securities. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day and are generally classified as Level 1. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX, PTRMX) 26 PERFORMANCE TRUST MUTUAL FUNDS – NOTES TO FINANCIAL STATEMENTS (CONT.) February 28, 2015 (Unaudited) Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: » Level 1: Quoted prices in active markets for identical securities. » Level 2: Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). » Level 3: Significant unobservable inputs (including a Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds’ investments carried at fair value as of February 28, 2015: Performance Trust Strategic Bond Fund Level 1 Level 2 Level 3 Total Fixed Income Asset Backed Securities $
